MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                     Mar 14 2017, 8:02 am
court except for the purpose of establishing
                                                                  CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Elizabeth A. Bellin                                      Curtis T. Hill, Jr.
Elkhart, Indiana                                         Attorney General of Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Severo A. Reza,                                          March 14, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A04-1608-CR-1782
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Gretchen S. Lund,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D04-1602-F5-46



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-1782 | March 14, 2017   Page 1 of 6
                                          Case Summary
[1]   On February 11, 2016, a police officer responded to a vehicle crash and

      observed Appellant-Defendant Severo Reza smelling of alcoholic beverage,

      staggering while walking, and slurring his words. Reza also had glassy,

      bloodshot eyes. The officer checked Reza’s driving record and learned that

      Reza was a habitual traffic violator. Reza subsequently pled guilty to one count

      of habitual traffic violator, a Level 5 felony, and one count of operating a

      vehicle while intoxicated (“OWI”), a Class A misdemeanor. The trial court

      sentenced him to the statutory maximum of 2190 days and 365 days for his

      offenses, respectively, to run concurrently. The last 365 days are suspended on

      reporting probation. Reza contends that his sentence is inappropriate in light of

      his character and the nature of his offense. We disagree and affirm the trial

      court’s judgment.


                            Facts and Procedural History
[2]   On February 11, 2016, Reza operated a motor vehicle knowing his license had

      been permanently suspended pursuant to his habitual traffic violator status.

      Reza was then involved in an automobile accident that caused some level of

      damage, though the extent of that damage is unclear. At the time of the

      accident, Reza was operating the vehicle while intoxicated.


[3]   Reza was subsequently convicted, pursuant to a guilty plea, of one count of

      habitual traffic violator, a Level 5 felony, and one count of OWI, a Class A

      misdemeanor. Reza did not have the benefit of a written plea agreement;

      Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-1782 | March 14, 2017   Page 2 of 6
      however, Appellee-Plaintiff the State of Indiana (hereafter “the State”) did drop

      the habitual vehicular substance offender enhancement in exchange for the

      guilty plea.


[4]   Reza received a sentence of 2190 days for the habitual traffic violator offense

      and 365 days for the OWI, to run concurrently. The trial court also ordered

      Reza to participate in CLIFF1 or a similar therapeutic program, after which it

      would reconsider a modification of Reza’s placement with the Indiana

      Department of Correction to community corrections.


                                 Discussion and Decision

[5]   Reza contends that his aggregate 2190-day sentence is inappropriate, pursuant

      to Indiana Appellate Rule 7(B). In raising this contention, Reza argues that his

      sentence is inappropriate because he “has significant addiction issues, and his

      prior criminal history reflected his addiction issues with only substance abuse

      related offenses and traffic offenses throughout his past.” Appellant’s Br. p. 9.

      We disagree and affirm.


[6]   Indiana Appellate Rule 7(B) allows this court to “revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the




      1
       CLIFF stands for Clean Life Is Freedom Forever, a substance abuse treatment program governed by the
      Indiana Department of Correction.

      Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-1782 | March 14, 2017        Page 3 of 6
      character of the offender.” The defendant bears the burden of proving the

      sentence is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App.

      2008). In attempting to do so, the court focuses “on the nature, extent, and

      depravity of the offense for which the defendant is being sentenced, and what it

      reveals about the defendant’s character.” Paul v. State, 888 N.E.2d 818, 825

      (Ind. Ct. App. 2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct.

      App. 2002), trans. denied). This analysis spends less time on comparisons to

      other real or hypothetical cases. Id.


[7]   With respect to the nature of Reza’s offense, the record reveals that Reza

      admitted to driving a vehicle under the influence of alcohol while knowing that

      his license had been permanently suspended. In doing so, Reza endangered

      both himself and everyone in his immediate vicinity. While the resulting

      vehicular accident may have been small in impact, this court is reluctant to

      consider the nature of the offense lesser in magnitude merely because the

      defendant’s actions did not cause a catastrophic harm. There has been no

      evidence offered to suggest that Reza took any action to mitigate the impact of

      the crash itself, only that he offered some level of contrition after the crash

      occurred. Furthermore, his testimony that he knew his driving license had been

      permanently suspended prior to getting in his car illustrates a culpable mindset

      at the time he entered his vehicle.


[8]   Reza’s character only offers further evidence that his sentence is appropriate.

      This is not Reza’s first alcohol or driving-related offense. As mentioned earlier,

      Reza has previously been found to be a habitual traffic violator. In addition,

      Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-1782 | March 14, 2017   Page 4 of 6
       this is Reza’s seventh OWI conviction. Id. at 4-8. Reza has also been

       previously convicted of public intoxication. Id. at 7. Reza has violated the

       terms of probation four times, terms of home detention once, and suggested

       treatment programs three times. Id. at 4-8. Furthermore, Reza has been

       arrested for alcohol-related offenses multiple occasions. While arrests do not

       establish evidence of further offenses, they do illuminate the response of the

       defendant when subjected to state authorities. See Cotto v. State, 829 N.E.2d
520, 526 (Ind. 2005) (providing that a defendant’s record of arrest may

       demonstrate a lack of deterrence despite being subjected to the State’s police

       authority).


[9]    While it is true that each of these offenses relates only to either driving or

       substance abuse, that history provides exactly the reinforcing backdrop that

       indicates a likelihood to reoffend. Were this crime to arise from a different

       nature, those offenses might show an inconsistent pattern of behavior unrelated

       to the current offense, but Reza’s pattern of offenses shows a consistent

       disregard for the specific area of the law in question.


[10]   The defense pointed out that this pattern of behavior likely stems from a young

       age. Reza began abusing alcohol as early as age thirteen, and lost his father at

       sixteen to liver problems stemming from alcohol abuse. Be that as it may,

       Reza’s record of conduct points only to a character unconcerned with the legal

       consequences of his consistent abuse of alcohol and driving privileges. The

       Indiana Risk Assessment System placed Reza in the “HIGH” risk category to

       reoffend. Appellant’s App. Vol. III p. 11. As a result, this court concludes that

       Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-1782 | March 14, 2017   Page 5 of 6
       Reza has failed to prove that his sentence is inappropriate in light of the nature

       of his offenses and his character.


                                               Conclusion

[11]   For the aforementioned reasons, the nature of Reza’s offenses and his character

       do not provide a sufficient basis to establish that his sentence is inappropriate.


[12]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-1782 | March 14, 2017   Page 6 of 6